Citation Nr: 0525847	
Decision Date: 09/21/05    Archive Date: 09/29/05

DOCKET NO.  04-18 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for the cause of death of 
the veteran.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had verified active service from July 1943 to 
December 1945, and additional active service commencing on or 
about December 9, 1942.  The appellant is the veteran's 
widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

Based on a December 20, 2004 motion from the appellant's 
representative, this appeal has been advanced on the docket 
because of the appellant's age.  38 U.S.C.A. § 7107(a) (West 
2002); 38 C.F.R. § 20.900(c) (2004). 


FINDINGS OF FACT

1.  The Certificate of Death indicates that the veteran died 
in May 1959, and lists his immediate cause of death as 
myocardial infarction due to or as a consequence of coronary 
atherosclerosis.

2.  There is competent medical evidence of record that shows 
that the veteran had hypertension during service which in 
turn was either the principal or contributory cause of his 
death.  


CONCLUSION OF LAW

A disability that caused or contributed substantially or 
materially to the veteran's death was incurred in service.  
38 U.S.C.A. §§ 1110, 1310, 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 3.303, 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).  VA is required to provide the claimant with notice 
of what information or evidence is to be provided by the 
Secretary and what information or evidence is to be provided 
by the claimant with respect to the information and evidence 
necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
light of the full grant of benefits sought on appeal in this 
decision, it is clear that no further notification under the 
VCAA is necessary and no further assistance on VA's part is 
necessary to develop facts pertinent to the appellant's 
claim. 

Evidence

The Certificate of Death indicates that the veteran died in 
May 1959, and lists his immediate cause of death as 
myocardial infarction (with an onset of one hour prior to 
death), due to or as a consequence of coronary 
atherosclerosis (with an onset of eight years prior to 
death).  

During the veteran's lifetime, service connection was 
established for residuals of gunshot wound to the right and 
left shoulders.    

The service medical records document elevated blood pressure 
readings.  Additionally, an April 1943 record noted that 
hypertension was found on the "OCS FT" exam.  It was noted 
that about three years prior the veteran's blood pressure was 
found to be 140 and he had since then been re-examined about 
five times with levels about that high being found on 
examination.  

A January 1947 VA examination report notes that a blood 
pressure reading was 130/90.

In a January 1949 letter, Dr. R.E.M. reported that the 
veteran had the following blood pressure readings:  in 
November 1948, 170/95, 145/88, 143/90; in December 1948, 
150/85; and in January 1949, 132/80.  Dr. R.E.M. noted that 
Dr. A.F. had diagnosed the veteran with mild hypertension 
with angiospasm.  

In a November 2003 VA opinion, Dr. T.E.G. reported that he 
reviewed the claims file.  Based on a review of the medical 
records, Dr. T.E.G. provided an assessment of "labile blood 
pressure, hypertension not found in service."  Dr. T.E.G. 
commented that the veteran had transiently elevated blood 
pressures in service, but these blood pressure results did 
not meet "JNCC" standards for the diagnosis of 
hypertension.  Dr. T.E.G. noted that the veteran's blood 
pressure was normal at discharge without treatment or the 
diagnosis of hypertension in service.  Dr. T.E.G. indicated 
that the lability of blood pressure might increase the risk 
of subsequent diagnosis of hypertension, but the data did not 
indicate that labile blood pressure in the absence of 
diagnosed hypertension represented an increased risk for 
heart disease.  Dr. T.E.G. maintained that there was no 
indication from these examinations that the veteran had 
coronary disease during service or symptoms of coronary 
artery disease during service.  Dr. T.E.G. explained that 
labile blood pressure without the diagnosis of hypertension 
was not a proven risk factor for heart disease.  Dr. T.E.G. 
concluded that given the available information, it was not 
possible to ascertain that the veteran's increased blood 
pressure levels during service caused his coronary disease on 
a more likely than not basis. 

In an independent medical expert opinion dated in August 2005 
[obtained by the Board pursuant to authority provided by 
38 U.S.C.A. § 7109(a)], Dr. D.W., a specialist in cardiology, 
reported that she reviewed the veteran's medical records and 
the personal correspondence of the veteran.  In response to 
the question of whether it is at least as likely as not that 
the veteran developed essential hypertension either during 
his period of active service or within a year after his 
discharge, Dr. D.W. provided the following response:

It is impossible to know whether this veteran had 
hypertension prior to entry into the military or 
whether the hypertension developed once he joined 
the military.  But it is clear that he had 
hypertension during his military service and that 
the stress of military duty would have exacerbated 
any preexisting hypertension.  Furthermore, one 
would also suspect that he had a component of white 
coat hypertension, which is defined as an elevated 
blood pressure reading during interactions with 
medical personnel which may subsequently normalize.  
A doctor's visit in April of 1943 documents an 
initial blood pressure of 173/105 with subsequent 
recordings in the range of 135/78.  There is a 
growing body of data in the literature supporting a 
higher cardiovascular event rate in patients with 
white coat hypertension.  It is clear from the 
records that [the veteran] had episodes of high 
blood pressure interspersed with fairly normal 
recordings.  During times of stress one would 
clearly expect his blood pressure recordings to be 
higher.  The answer to question 1 is yes.  

In response to the question of whether it is at least as 
likely as not that the veteran's essential hypertension 
either (1) singularly or jointly with some other condition 
was the immediate or underlying cause of death or was 
etiologically related thereto or (2) contributed 
substantially or materially to the veteran's death, Dr. D.W. 
provided the following response:

Unfortunately, the limited available information 
prevents one from determining other associated risk 
factors which may have coexisted or contributed to 
this veteran's unfortunate outcome including family 
history, smoking, cholesterol etc.  Without this 
information it is difficulty to conclude anything 
other than the fact that hypertension was either 
singularly or jointly the underlying etiologic 
factor for death.

One must conclude that hypertension did contribute 
to the untimely death of this veteran.

Pertinent Law and Regulations

When a veteran dies of a service-connected disability, the 
veteran's surviving spouse is eligible for dependency and 
indemnity compensation.  38 U.S.C.A. § 1310 (West 2002); 38 
C.F.R. §§ 3.5(a), 3.312 (2004).  The death of a veteran will 
be considered as having been due to a service-connected 
disability where the evidence establishes that such 
disability was either the principal or contributory cause of 
death.  38 C.F.R. § 3.312(a) (2004).  A principal cause of 
death is one which, singularly or jointly with some other 
condition, was the immediate or underlying cause of death, or 
was etiologically related thereto.  38 C.F.R. § 3.312(b) 
(2004).  A contributory cause of death is one which 
contributed substantially or materially to death, combined to 
cause death, and aided or lent assistance to the production 
of death.  38 C.F.R. § 3.312(c) (2004).  It is not sufficient 
to show that it causally shared in producing death, but 
rather it must be shown that there was a causal connection.  
Id.  

Analysis

There is favorable and unfavorable medical opinion evidence 
on whether the veteran's hypertension is etiologically 
related to his cause of death.  The Board must therefore 
weigh the credibility and probative value of these opinions, 
and in so doing, the Board may favor one medical opinion over 
the other.  Evans v. West, 12 Vet. App. 22, 30 (1998) (citing 
Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  The Board must 
account for the evidence it finds persuasive or unpersuasive, 
and provide reasons for rejecting material evidence favorable 
to the claim.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 
(1994).  The Board accords greater evidentiary weight to the 
favorable medical opinion provided by Dr. D.W. because it is 
based on a review of the veteran's medical records, supported 
by a rationale, and found to be persuasive when considered 
with the rest of the evidence of record.  Thus, there is 
competent medical evidence of record that shows that the 
veteran had hypertension during service which in turn was 
either the principal or contributory cause of his death.  
Accordingly, service connection for the cause of the 
veteran's death is warranted.  


ORDER

Service connection for the cause of death of the veteran is 
granted. 



	                        
____________________________________________
	John E. Ormond, Jr. 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


